DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
On page 5, the applicant argues that: “In direct contrast, in amended claim 1, "when the pressing member is attached to the armature, the first insertion part is inserted into the receiving part from the first direction, and the second insertion part is inserted into the guide groove."” This argument is not persuasive because it is a product by process limitation. Thus this part of the claim is not given weight. The applicant needs to reword the claim language to recite the structure of the final product without manufacturing steps in order for this claim language to be given weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamashita et al. (US 2014/0022035).
In re claim 1, Yamashita, in figures 1-13, discloses a relay, comprising: an electromagnet (2); an armature (4) which pivots about a pivot axis by excitation of the electromagnet and extends from the pivot axis; a pressing member (65) attached to a tip of the armature; and a terminal (79) which is pressed by the pressing member, 
In re claim 2, Yamashita, in figures 1-13, discloses that the enclosure covers the first insertion part (as best seen in figures 10 and 12).
In re claim 3, Yamashita, in figures 1-13, discloses that the pressing member further comprises a protrusion (93a functions as a protrusion) on an inner surface of the enclosure which engages with an end surface of the first insertion part.
In re claim 5, Yamashita, in figures 1-13, discloses that the pressing member further comprises a protrusion (93a functions as a protrusion) on an inner surface of the enclosure which engages with the guide groove.
In re claim 7, Yamashita, in figures 1-13, discloses that the enclosure comprises a plurality of walls (around portion 93), and one of the walls serves as the second insertion part (any one of the walls; this limitation may overcome the prior art if the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2014/0022035) in view of Iwamoto et al. (US 8207803).
In re claim 6, Yamashita, in figures 1-13, discloses the pressing member but does not teach crimped parts. Iwamoto teaches that it is known in the art to use crimped parts (31) in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used crimped parts as taught by Iwamoto in the device of Yamashita to improve the strength of the structure.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Alexander Talpalatski/Primary Examiner, Art Unit 2837